Citation Nr: 1022673	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  04-07 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for posttraumatic 
stress disorder (PTSD) prior to June 18, 2007.

2.  Entitlement to an increased rating in excess of 10 
percent for PTSD from June 18, 2007 to June 1, 2009.

3.  Entitlement to an increased rating in excess of 30 
percent for PTSD from June 1, 2009.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1968 to March 1970. 

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied the Veteran's claim for a higher (compensable) 
rating for his PTSD.

To support his claim, the Veteran testified at a hearing at 
the RO in January 2004 before a local Decision Review Officer 
(DRO), and a copy of the hearing transcript is of record.

This case was remanded by the Board in April 2007 to VA RO 
for a personal hearing.  

The Veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge at the RO in August 
2007 and a copy of the hearing transcript is of record.

The issue was remanded in March 2008 for further development.

By way of an October 2009 rating decision, the RO increased 
the rating for PSTD from 0 percent to 10 percent, effective 
June 18, 2007; and to 30 percent disabling, effective June 1, 
2009.  

Because the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's review of the evidence of record shows that 
further remand of the issues are warranted, even though such 
action will, regrettably, further delay a decision.

In response to the March 2008 Board remand, the Veteran 
indicated in a June 2008 VA Form 21-4142 that he had been 
receiving treatment from Harry Becnel, Ph.D. at the Vet 
Center in Biloxi, Mississippi dating from October 2007 to the 
present.  Although treatment records from the Biloxi VAMC 
that were identified in this same form were obtained, there 
is no indication that an attempt was made to obtain the 
records from the Biloxi Vet Center.  The only record from Dr. 
Becnel is a November 2009 letter describing the Veteran's 
history and current condition, and the records of the ongoing 
treatment identified by the Veteran have not been obtained.  
The Board is of the opinion that efforts to obtain those 
records are required.  The failure to comply with the Board's 
remand directive in this matter constitutes a violation of 
the Veteran's due process rights, which requires another 
remand of this appeal.  Stegall v. West, 11 Vet. App. 268 
(1998). 

Further, the Court has held that a TDIU claim is encompassed 
in a claim for increased rating or the appeal of an initial 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
Veteran submitted a written statement from his private 
physician in November 2009 that constitutes an informal claim 
for a TDIU.  Therefore, the Veteran's claim for an increased 
rating for PTSD includes a claim for TDIU.  

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2009).

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2009).

After providing the appropriate notice with regard to a TDIU 
rating, VA should attempt to obtain any additional evidence 
for which the Veteran provides sufficient information, and, 
if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  

Moreover, the Veteran should be afforded another VA 
examination in order ascertain the current severity of the 
service-connected PTSD, to include whether he is precluded 
from working at substantially gainful employment.

As the claim for an increased rating for PTSD may affect the 
outcome of the Veteran's TDIU claim, the Board finds that 
these issues are inextricably intertwined.  Thus, a Board 
decision as to TDIU at this time would be premature.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment, to include 
records from the Vet Center in Biloxi, 
Mississippi, in particular those of Dr. 
Harry P. Becnel, which are not currently 
associated with the Veteran's claims file 
should be requested.  This should include 
VA outpatient treatment records from June 
2009 to the present.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  The RO should take appropriate steps 
to send the Veteran a letter requesting 
that he provide information, and, if 
necessary, authorization, to enable VA to 
obtain any additional evidence pertinent 
to a claim for increased compensation to 
include a TDIU claim.

In particular, the RO should specifically 
request that the Veteran complete and 
submit a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability, so that VA will 
have information concerning his past 
employment. The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit to 
substantiate any claim for a TDIU rating 
and what VA will do.

The letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  Then, the RO should afford the 
Veteran another VA examination in order 
to ascertain the current severity of the 
service-connected PTSD.

The claims folder should be made 
available to the examiner for review.  
Any indicated testing also should be 
performed.  A score on the Global 
Assessment of Functioning (GAF) should be 
included. 

The examiner should elicit from the 
Veteran and record a complete clinical 
history, to include timely information 
about his employment status.

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran is precluded from working at 
substantially gainful employment 
consistent with educational and 
employment background solely due to his 
service-connected PTSD and other service 
connected disabilities.

4.  Following completion of all indicated 
development, the RO should adjudicate the 
matters of increased compensation for the 
service-connected PTSD to include on the 
basis of a TDIU rating.  If any benefit 
sought on appeal remains denied, the RO 
should issue to the Veteran a 
Supplemental Statement of the Case (SSOC) 
addressing the claims for increased 
compensation to include on the basis of a 
TDIU rating.  He should be afforded a 
reasonable opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


